         Case 1:20-cv-10820-DPW Document 112 Filed 06/09/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 CONSERVATION LAW FOUNDATION, )
 et al.,                        )
                                )
          Plaintiffs,           )
                                )                     Case No. 20-cv-10820-DPW
                  v.            )
                                )
 U.S. ENVIRONMENTAL PROTECTION )
 AGENCY, et al.,                )
                                )
          Defendants,           )
                                )
CHANTELL SACKETT; MICHAEL       )
SACKETT,                        )
                                )
         Defendant-Intervenors. )
                                )

            DEFENDANTS’ MOTION FOR REMAND WITHOUT VACATUR

       Defendants United States Environmental Protection Agency and the United States Army

Corps of Engineers, et al. (the “Agencies”) move the Court to remand without vacatur the

Navigable Waters Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg.

22,250 (Apr. 21, 2020) (the “NWPR”) to the Agencies and to dismiss this action. The Agencies

respectfully submit this motion in lieu of filing a reply brief in support of their cross-motion for

summary judgment, which is due today.

       As explained further in the accompanying memorandum of law, the Agencies have

completed their review of the NWPR and have decided to commence a new rulemaking to revise

or replace the rule. A remand would avoid potentially unnecessary litigation in this Court over

aspects of the NWPR that will be reconsidered in a new rulemaking, would conserve the parties’

limited resources, and would best serve the interest of judicial economy. In addition, remand

would avoid requiring the Agencies to take positions on merits questions that might appear to

pre-judge issues that will be reconsidered through notice-and-comment rulemaking.



                                                  1
        Case 1:20-cv-10820-DPW Document 112 Filed 06/09/21 Page 2 of 3




       For the foregoing reasons and the reasons identified in the accompanying memorandum

of law, the Court should grant the Agencies’ motion for remand without vacatur.


       Respectfully submitted this 9th day of June, 2021.


                                                /s/ Sarah Izfar
                                                JEAN E. WILLIAMS
                                                Acting Assistant Attorney General
                                                PHILIP R. DUPRÉ
                                                SARAH IZFAR
                                                KEVIN MCARDLE
                                                Attorneys
                                                Environment and Natural Resources Division
                                                U.S. Department of Justice
                                                4 Constitution Square
                                                150 M Street, NE
                                                Washington, DC 20002

                                                Telephone (202) 305-0490
                                                Facsimile (202) 514-8865
                                                sarah.izfar@usdoj.gov

                                                Counsel for Defendants
Of Counsel:

JAMES O. PAYNE
Deputy General Counsel
Environmental Protection Agency

ELISE M. O’DEA
Attorney-Advisor
Environmental Protection Agency

CRAIG R. SCHMAUDER
Senior Officer Performing Duties of General
Counsel
Department of Army

DAVID R. COOPER
Chief Counsel
U.S. Army Corps of Engineers
Attorneys




                                               2
         Case 1:20-cv-10820-DPW Document 112 Filed 06/09/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.



                                                       /s/ Sarah Izfar
                                                        SARAH IZFAR




                                                  3
